Citation Nr: 1441445	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-45 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD), which is rated as 50 percent disabling from February 27, 2007 through May 6, 2010 and as 70 percent disabling beginning May 7, 2010.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative changes of the right knee (right knee disability).

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative changes of the left knee (left knee disability).

4.  Entitlement to a compensable evaluation for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to March 1994 and from January 2004 to February 2007.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted entitlement to service connection for PTSD, 50 percent disabling, and granted service connection for right and left knee disabilities, each was which was assigned a 10 percent rating.  Each of these grants was effective on February 27, 2007.  This rating decision denied a compensable rating for bilateral pes planus.  The Veteran timely appealed the assigned ratings.  A July 2013 rating decision granted an increased initial evaluation of 70 percent for PTSD, effective May 7, 2010, and granted a total disability rating based on individual unemployability, effective December 25, 2010.  Because the increased 70 rating assigned to the Veteran's service-connected PTSD is not the maximum rating available for this disability, the claim remains in appellate status, and the Board has re-characterized the issue to include staged ratings as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).


FINDINGS OF FACT

1.  From February 27, 2007 through May 6, 2010, the evidence shows occupational and social impairment with reduced reliability and productivity; the Veteran's psychiatric symptomatology does not more nearly approximate occupational and social impairment comparable to deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to psychiatric symptomatology.
2.  The evidence of record since May 7, 2010 shows that the Veteran's PTSD is manifested by symptoms that cause no more than occupational and social impairment with deficiencies in most areas; the Veteran's PTSD symptomatology does not result in functional impairment comparable to total occupational and social impairment.  

3.  Range of motion of each leg was from 0 to at least 120 degrees on VA examinations in July 2007, June 2011, September 2011, and September 2012.

4.  Examination on September 6, 2012 revealed bilateral knee pain with loss of motion, excess fatigability, pain on movement, and interference with sitting, standing, and weight bearing.

5.  Prior to September 12, 2011, there is no evidence of moderate pes planus, with evidence of the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, or pain on manipulation and use of the feet.

6.  Beginning September 12, 2011, the medical evidence more nearly approximates moderate pes planus, with evidence of the weight-bearing line over or medial to the great toe and moderate pronation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent from February 27, 2007 through May 6, 2010 and in excess of 70 percent beginning May 7, 2010 for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an initial evaluation in excess of 10 percent for right knee disability prior to September 6, 2012 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010-5260 (2013).

3.  The criteria for an initial evaluation of 20 percent, but no higher, for right knee disability beginning September 6, 2012 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010-5260 (2013).

4.  The criteria for an initial evaluation in excess of 10 percent for left knee disability prior to September 6, 2012 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010-5260 (2013).

5.  The criteria for an initial evaluation of 20 percent, but no higher, for left knee disability beginning September 6, 2012 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010-5260 (2013).

6.  The criteria for a compensable evaluation for bilateral pes planus prior to September 12, 2011 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2013).

7.  The criteria for a 10 percent evaluation, but no higher, for bilateral pes planus beginning on September 12, 2011 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in February 2007, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  

Service connection was subsequently granted for PTSD and bilateral knee disability by rating decision in September 2007.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claims on appeal.

The February 2007 letter informed the Veteran of what evidence and information he was responsible for, and the evidence that was considered VA's responsibility.  In compliance with the duty to notify, the Veteran was informed in the February 2007 letter of the criteria for assignment of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence of record includes VA treatment records, VA examination reports, and statements on appeal.  There is no indication that there is outstanding available evidence that is pertinent to the appeal.  

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pertinent VA evaluations of the Veteran's service-connected disabilities were obtained in 2011 and 2012.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they provide the symptomatology of the disabilities at issue.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).


PTSD

Service connection for PTSD was originally granted by rating decision in September 2007, and a 50 percent rating was assigned effective February 27, 2007. A July 2013 rating decision granted an increased initial evaluation of 70 percent for PTSD, effective May 7, 2010.

Under the rating schedule, a 50 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (for example, retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  

A 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation for psychiatric disability is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 21 to 30 involves behavior that is considerably influenced by delusions or hallucinations or involves a serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  

A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV.  

It was reported on VA psychiatric evaluation in June 2007 that the Veteran had problems with sleep impairment, visual hallucinations, obsessive/ritualistic behavior, panic attacks, suicidal thoughts, and mild memory impairment.  He was taking medication for his psychiatric condition and was receiving outpatient group and individual therapy.  He said that his therapy had helped him talk more with his family and had led to improved sleep and reduction in nightmares.  He was divorced and had two children, a 14 year old daughter and a 17 year old son.  He was close to his children, but felt that his daughter did not understand the changes had had gone through.  He was living with his daughter.  He did not have social relationships and could not tolerate crowds.  He did not have a history of suicide attempts or violence/assaultiveness.  He had been employed full-time as a truck driver for the previous three months.  

On mental status evaluation in June 2007, the Veteran was clean, neatly groomed, and appropriately dressed.  His psychomotor activity was unremarkable and tense.  His speech was spontaneous, clear, and coherent.  His affect was blunted.  His mood was anxious, hopeless, and dysphoric.  He was fully oriented, and his thought process and thought content were unremarkable.  Impulse control was noted to be good.  He had no problem with activities of daily living.  The diagnosis was PTSD, mild to moderate, with associated depression, psychotic features, and panic.  The GAF score was 48.  The examiner concluded that the Veteran's psychiatric symptoms caused reduced reliability and productivity.

VA treatment records dated from September 2007 to July 2010 reveal a GAF score of 58 in January 2008.  It was noted in February 2008 that the Veteran had to take a few days off work to deal with depression; his condition improved on medication but he continued to have nightmares and flashbacks.  According to April 2008 treatment records, the Veteran continued to experience flashbacks and anger problems.  It was reported in April 2009 that the Veteran had missed a week of work because of problems with his mood and energy level.  On mental status evaluation, he was alert and oriented, his hygiene was good, there was no psychomotor agitation, his speech was goal directed and logical, there was no homicidal or suicidal ideation, and he did not have any hallucinations or delusions.  His GAF score in January and June 2010 was 62.  The Veteran noted in July 2010 that he had been able to take his medications as prescribed while off work over the previous month and had noticed a significant decrease in anxiety, irritability, and sleep disruption.  

August 2010 Social Security Administration (SSA) Function Reports from the Veteran and his sister in which it is noted that the Veteran has problems with depression, insomnia, panic attacks, anger, and isolation.

The diagnoses on an October 2010 medical report from S. A. Gordon, a licensed psychologist, were major depressive disorder, single episode, severe, with psychotic features; PTSD, chronic; panic disorder without agoraphobia; and insomnia related to PTSD.  The GAF score was 35.  Dr. Gordon opined that psychological issues were likely to cause very significant impairment in the Veteran's ability to work.  

According to an October 2010 medical report from M. F. Jackson, Ph.D., the Veteran complained of severe social withdrawal, nightmares, anxiety attacks, and violent outbursts.  The prognosis was very poor.

Also on file is an October 2010 decision from SSA awarding the Veteran disability benefits effective June 25, 2010, with a primary diagnosis of anxiety disorders and a secondary diagnosis of somatoform disorders.

The Veteran complained in October 2010 VA treatment records of being more depressed.  Treatment records for January 2011 reveal a GAF score of 53; the Veteran described his mental health as "pretty good."

The Veteran reported on VA psychiatric evaluation in June 2011 that he was taking medication and receiving outpatient treatment.  The Veteran complained of paranoid ideation, sleep impairment, nightmares about twice a week, obsessive/ritualistic behavior, panic attacks, episodes of violence, and mild recent memory impairment.  The examiner noted that although the Veteran said that his PTSD symptoms were worse, his reported symptoms were objectively about the same as on initial examination.  The diagnoses were PTSD, chronic, and depressive disorder.  The Veteran's GAF score was 51.  The examiner concluded that there was moderately severe impairment in psychosocial functioning and that the Veteran's symptoms caused reduced reliability and productivity.  The examiner opined that it was unlikely that the Veteran would be able to work in a crowded, noisy environment or in a position that required much contact with other people; however, the Veteran was not considered completely unemployable due to PTSD alone.

VA treatment records for April 2012 reveal ongoing problems with depression and PTSD, with poor concentration, poor sleep, depressed mood, social isolation, and anger.  His GAF score was 53.
It was reported on VA psychiatric evaluation in August 2012 that the Veteran's medications had been somewhat effective in managing his psychiatric symptoms, which consisted of anxiety, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was living with his daughter and had routine contact with his sister, as she paid his bills and cooked for him.  He did not have any friends but did talk to his brother and father sometimes.  The diagnoses were PTSD, chronic, moderate; and depressive disorder, NOS.  His GAF score was 55.  The examiner concluded that the Veteran's psychiatric symptomatology caused occupational and social impairment with reduced reliability and productivity.  His PTSD symptoms were not so severe as to render him unable to secure or maintain any type of physical or sedentary employment.  

The Board must now determine whether there is evidence that the Veteran's functional impairment due to PTSD symptomatology more nearly approximates the criteria for a rating in excess of 50 percent prior to May 7, 2010 and in excess of 70 percent beginning May 7, 2010.

A Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the United States Court of Appeals for Veterans Claims (Court) held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.  While symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). 
Prior to May 7, 2010, the Veteran's PTSD is rated at 50 percent disabling.  To receive a higher disability rating, the evidence must show occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

Although the Veteran reported obsessive/ritualistic behavior and suicidal thoughts on VA evaluation in June 2007, he was working full-time as a truck driver, which indicates that his obsessive/ritualistic behavior did not interfere with his routine activities.  Additionally, it was noted on VA evaluation in June 2007 that the Veteran did not have a problem with activities of daily living.  The Veteran's speech was logical and goal-directed in April 2009. 

The only evidence prior to May 2010 of near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively is his report in April 2009 that he missed a week of work because of his mood and energy level.  However, as he was able to continue to work until June 2010, the evidence does not show near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively.  

The evidence prior to May 2010 does not show impaired impulse control or spatial disorientation; impulse control was noted in June 2007 to be good.  The Veteran had not neglected his personal hygiene and appearance, as his hygiene was good in April 2009. 

Although the Veteran appears to have had some difficulty in adapting to stressful circumstances and maintaining effective relationships, he was able to work as a truck driver until June 2010, and he indicated on evaluation in June 2007 that he had relatively good relationships with his daughter and son. 

As concluded by the VA examiner in June 2007, the Veteran's psychiatric symptoms are more closely approximated by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.   

With respect to whether a rating in excess of 70 percent is warranted for PTSD beginning May 7, 2010, the Veteran's GAF scores since May 2010 have ranged from 35 to 62, with the majority of scores over 50, which is indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  When examined in June 2011, the examiner found moderately severe impairment in psychosocial functioning.  When evaluated in August 2012, it was noted that the Veteran's medications were somewhat effective in managing his psychiatric symptoms; his GAF score was 55.  Consequently, the manifestations of the Veteran's service-connected PTSD are not productive of functional impairment comparable to total occupational and social impairment warranting a 100 percent schedular rating.  In fact, there is no notation in the evidence of psychiatric symptoms such as gross impairment in thought processes or communication, persistent delusions  or hallucinations, grossly inappropriate behavior, disorientation to time or place, or psychiatric symptoms of similar severity.   


Bilateral Knee Disability

Service connection for disability of each knee was granted by rating decision in September 2007, and an initial 10 percent noncompensable evaluation was assigned for each knee effective February 27, 2007 under Diagnostic Codes 5010-5260.  The Veteran timely appealed the assigned ratings.

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2013).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2013).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2013). 

According to Diagnostic Code 5010, which concerns arthritis due to trauma that has been confirmed by X-ray, VA is required to rate the disability at issue pursuant to Diagnostic Code 5003, which concerns degenerative arthritis confirmed by X-ray.  38 C.F.R. § 4.71a , Diagnostic Code 5010 (2013).

According to Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code(s), an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

Diagnostic Code 5256 addresses ankylosis of the knee and authorizes ratings from 30 to 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2013).
Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2013).

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  

Diagnostic Code 5261, limitation of extension, of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2013) (showing normal flexion and extension as between 0 degrees and 140 degrees).  

Under Diagnostic Code 5262, a 40 percent is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace; a 30 percent rating is assigned for malunion with marked knee or ankle disability and a 20 percent is assigned for moderate knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).

The Veteran complained on VA general medical evaluation in July 2007 of bilateral knee pain, level 7 out of 10, with walking and standing.  He also reported knee stiffness and limited motion.  The pain was helped by rest.  He was able to stand for 30 minutes and to walk 1-2 blocks.  On physical examination, the Veteran's gait was normal.  Range of motion was from 0 to 140 degrees, and there was no loss of motion on repetitive testing.  He used orthotic inserts for walking.  X-rays showed mild narrowing of the medial joint spaces bilaterally.  The diagnosis was very early signs of degenerative changes of the knees.  There was no significant effect on the Veteran's usual occupation or on daily activities.

According to an October 2010 medical report from MDSI Physician Services, the Veteran complained of knee pain that was 8 out of 10 in severity.  He said that he could walk for 10-15 minutes and could stand for 10 minutes.  Range of motion was from 0 to 130 degrees on the right and from 0 to 120 degrees on the left; bilateral spasms were noted.  The diagnoses were knee pain, worse on the left; and mild osteoarthritis.

The Veteran complained on VA evaluation in June 2011 of increased knee pain, stiffness, swelling, and flare-ups with additional functional impairment.  Physical examination showed a normal gait and right knee medial tenderness.  Range of motion was from 0 to 120 on the right and from 0 to 130 on the left.  There was no additional functional impairment after repetitive testing.  The diagnosis was mild degenerative joint disease of the knees.  The examiner concluded that the Veteran's bilateral knee disability would not prevent light physical or sedentary employment.

The Veteran complained of knee tenderness on VA Gulf War examination in September 2011.  His gait was reported to be normal.  Knee range of motion was from 0 to 120 degrees on the right and from 0 to 130 degrees on the left.  There was no additional loss of motion on repetitive testing, and no knee ankylosis.  The diagnosis was mild degenerative joint disease of the knees, which would not prevent light physical or sedentary employment.

The Veteran complained on VA knee evaluation on September 6, 2012 of pain with prolonged standing, walking, or bending.  He used a brace and a cane for ambulation on a regular basis.  Motion of the knees showed pain beginning at 125 degrees on the right and at 120 on the left.  There was no additional loss of motion on repetitive testing.  There was no loss of strength in the lower extremities and no instability.  According to the examiner, the Veteran's symptoms consisted of less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing, and weighbearing.  Knee strain was diagnosed.  It was noted that the Veteran's knee strain could prevent manual labor but would not prevent sedentary work.

To warrant an increased rating of 20 percent for disability of either knee under the applicable diagnostic codes, there would need to be evidence of limitation of flexion to 30 degrees or limitation of extension to 15 degrees.  Because the range of motion findings during the appeal period discussed above shows range of motion of each leg from 0 to at least 120 degrees, a rating in excess of 10 percent is not warranted for either flexion or extension of either knee under the schedular criteria for limitation of motion.  Additionally, because there is no evidence of ankylosis, instability, subluxation, dislocation of semi-lunar cartilage, or malunion of the tibia and fibula, a higher evaluation is not warranted under another diagnostic code for either knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5262.  

As previously noted, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although no additional limitation of function was found on repetitive testing on evaluations in July 2007 and June 2011, it was reported on VA examination on September 6, 2012 that the Veteran's symptoms consisted of less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing, and weighbearing.  Based on these findings, the Board concludes that the Veteran's knee symptomatology more nearly approximates the criteria for an increased initial rating of 20 percent for each knee, effective on September 6, 2012, in accordance with the factors discussed in DeLuca.  A rating in excess of 20 percent is not warranted for either knee because pain-free range of motion was to at least 120 degrees when examined in September 2012 and there was no loss of strength or instability in either leg.

In VAOPGCPREC 23-97, the VA General Counsel concluded that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257 (2012).  In this case, however, there is no medical evidence of knee instability.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (Observing that it is the Board's responsibility to evaluate the probative value of all evidence presented).  Consequently, separate compensable evaluations are not warranted for instability and loss of motion of either knee.   

As neither limitation of flexion nor limitation of extension of either knee is severe enough, by itself, to warrant a compensable evaluation under the rating schedule, a higher rating is also not warranted for either knee disability based on VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004), which involves rating compensable limitation of flexion and extension of the leg as separate disabilities under Diagnostic Codes 5260 and 5261.  


Pes Planus

Service connection for pes planus of the left foot was granted by rating decision in April 1994, and a noncompensable rating was assigned effective March 31, 1994.  under Diagnostic Codes 5299-5276.  A rating decision in September 2007 has the Veteran assigned a noncompensable rating for bilateral pes planus under Diagnostic Code 5276.  The Veteran timely appealed the assigned rating.

Diagnostic Code 5276 provides ratings for acquired flatfoot or pes planus.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013). 

The Veteran complained on VA general evaluation in July 2007 of pain and swelling in his feet with prolonged walking.  He used an orthotic insert.  It was noted on physical examination that there was no objective evidence of painful motion, swelling, tenderness, weakness, instability, or abnormal weightbearing of the feet.  Weight bearing and nonweight bearing were normal.  There was no misalignment or pronation.  There was no pain on manipulation.  An arch was present on nonweight bearing but not on weight bearing.  Mild bilateral pes planus was diagnosed.

The Veteran complained on VA evaluation on September 12, 2011 of pain and stiffness of the feet.  On physical examination, the weight bearing line was over or medial to the great toe on the right but not on the left.  There was moderate pronation on the right and mild pronation on the left; there was no arch on sitting or standing on either side.  There was no abnormality involving Achilles, forefoot, or midfoot alignment, no pain at rest, and no pain on manipulation on either side.

To warrant a compensable evaluation for pes planus there would need to be evidence of moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  Examination in July 2007 did not reveal any of the symptoms required for a compensable rating, and the disability was considered to be mild.  However, when examined on September 12, 2011, the weight bearing line was over or medial to the great toe and there was moderate pronation on the right side.  The Board finds these symptoms to more nearly approximate the criteria for an increased rating of 10 percent.  Consequently, a 10 percent rating for pes planus is warranted beginning September 12, 2011 but not prior to this date.  A rating in excess of 10 percent is not warranted at any time during the appeal period because there is no evidence of severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.
The Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, as the Veteran is only service connected for pes planus, Diagnostic Code 5276, for pes planus, is the appropriate code under which to rate the disability.  He does not have claw foot, also called pes cavus, which is the only other foot disability that provides a rating in excess of 30 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2013).


Additional Considerations

The Board has taken the lay statements on file into consideration in this case.  The Veteran is competent to report subjective symptoms related to his service-connected disabilities and his sister is competent to report her observations about the Veteran.  The lay statements are credible to the extent that they involve observable symptoms, such as musculoskeletal pain or psychiatric problems.  The lay statements have been considered in this case; in fact, increased ratings have been assigned for each knee and for pes planus.  

It was contended on behalf of the Veteran in June 2014 that this case should be remanded to the RO for current examinations of the disabilities at issue because the evidence on file is "stale."  The Board finds that new evaluations are not needed in this case because the most recent psychiatric and knee evaluations were in August and September 2012, respectively, which is approximately two year ago and there is no specific contention from the Veteran that either condition has increased in severity since these evaluations.  In fact, the September 2012 knee evaluation is the basis for increased ratings for the Veteran's knee disabilities.  Although the most recent foot evaluation was approximately three years ago, this examination is the basis for the grant of a compensable rating for bilateral pes planus.

The Board has also considered whether any of the disabilities at issue should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

The schedular evaluations in this case are adequate.  A rating in excess of that assigned is provided in the rating schedule for each of the service-connected disabilities at issue, as noted above, but, except for pes planus beginning September 12, 2011, the medical evidence reflects that the disabilities do not show the symptomatology warranting a higher rating.  See 38 C.F.R. § 4.1 (2013).  In other words, the symptoms for the Veteran's PTSD and bilateral pes planus are accounted for by the assigned schedular ratings.  With respect to the knee disabilities at issue, increased ratings have been granted based on the factors discussed in DeLuca, as noted above.  

There is also no evidence of frequent periods of hospitalization due to any service-connected disability.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for PTSD, bilateral knee disability, and bilateral pes planus during the appeal period pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The benefit-of-the-doubt rule has been applied in this case with respect to the disabilities involving the knees and pes planus, as discussed above.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating for PTSD throughout the appeal period, the doctrine is not applicable to this claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record or the appellant.  In this case, the appellant has not filed a claim for TDIU, and such has not been raised by the record.  Although increased ratings have been granted for each knee and for bilateral pes planus, it was concluded on VA evaluation in August 2012 that the Veteran's PTSD did not preclude employment; it was concluded on VA knee examination in September 2012 that the Veteran was able to perform sedentary employment.  With respect to the Veteran's pes planus, findings on VA evaluation in September 2011 do not appear to affect his employability, as there was no foot pain at rest or on manipulation of either side.  Consequently, a TDIU issue is not before the Board.


ORDER

Entitlement to an increased initial rating for PTSD, rated as 50 percent disabling from February 27, 2007 to May 6, 2010 and 70 percent disabling beginning May 7, 2010 is denied.

Entitlement to an initial rating in excess of 10 percent for right knee disability prior to September 6, 2012 is denied.
Entitlement to an initial rating of 20 percent for right knee disability beginning on September 6, 2012 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for left knee disability prior to September 6, 2012 is denied.

Entitlement to an initial rating of 20 percent for left knee disability beginning on September 6, 2012 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a compensable rating for bilateral pes planus prior to September 12, 2011 is denied.

Entitlement to a 10 percent rating for bilateral pes planus beginning September 12, 2011 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


